Citation Nr: 0306998	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1970.  He served in Vietnam from May 1968 to October 1969.

This appeal arises from August 1999 rating actions that 
denied service connection for PTSD.  A Notice of Disagreement 
was received in September 1999, and a Statement of the Case 
(SOC) was issued in November 1999.  In March 2000, the 
veteran testified at a hearing before a hearing officer at 
the RO; a transcript of the hearing is of record.  A 
Substantive Appeal was received in August 2000.  A 
Supplemental SOC (SSOC) was issued in December 2000.

In August 2002, the Board of Veterans' Appeals (Board) 
undertook additional development with respect to the issue on 
appeal, pursuant to authority granted by  38 C.F.R. 
§ 19.9(a)(2).  By letters of November 2002, the veteran and 
his representative were notified of the development as 
required by Rule of Practice 903 (codified at 38 C.F.R. 
§ 20.903).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran has a diagnosis of PTSD among other possible 
psychiatric diagnoses, and has alleged experiencing stressful 
events in service, to include subjection to frequent enemy 
artillery and mortar attacks and to small arms fire, and 
duties as an ambulance driver and stretcher-bearer, loading 
and unloading wounded and dead soldiers from helicopters, and 
assisting with processing of bodies of soldiers killed in 
action.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  None of the veteran's claimed in-service stressful 
experiences have been corroborated by service records or 
other credible, supporting evidence, and he has not provided 
sufficient information for VA to further attempt to 
independently corroborate them. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

In the March 1999 letters from the RO, the August 1999 rating 
actions, the November 1999 SOC, and the December 2000 SSOC, 
the veteran and his representative were variously notified of 
the law and regulations governing entitlement to the benefit 
he seeks, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that in the aforementioned 
documents, as well as in a November 2002 letter from the 
Board, the RO and the Board variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to service connection for PTSD; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; and what he had to do to 
obtain assistance from VA in connection with his appeal.  In 
addition, the March 1999 letters from the RO informed the 
veteran that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them; that VA needed him to furnish the name and address 
of the medical providers, the time frame covered by the 
records, and the condition for which he was treated; that VA 
would request such records on his behalf if he signed a 
release authorizing VA to request them; that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted VA to try to obtain for him; where 
to send additional evidence concerning his appeal; and where 
he could request assistance if needed.  The November 2002 
letter from the Board informed the veteran of specific 
evidence that he should furnish in support of his claim, and 
provided him with a telephone number that he could contact if 
he had any questions.  Accordingly, the Board also finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  

Additionally, the Board finds that all necessary development 
has, to the extent possible, been accomplished.  The RO and 
the Board have made comprehensive efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  All available service medical, personnel, and 
administrative records and post-service records of VA medical 
treatment and evaluation through 2000 have been obtained by 
the RO, and all records obtained have been associated with 
the claims file.  In March 2000, the veteran testified at a 
hearing before a hearing officer at the RO.  The RO's August 
and September 2000 letters to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) and the U.S. Marine 
Corps Historical Center (USMCHC), respectively, for 
information to help corroborate the veteran's alleged 
inservice stressful experiences resulted in the receipt of 
pertinent information from the USMCHC in October 2000 with 
the exception of information for the period from January to 
June 1969, for which there was no record.  The veteran and 
his representative failed to respond to the Board's November 
2002 solicitation for more specific information and other 
evidence to help determine and corroborate his alleged 
inservice stressful experiences, and thus substantiate his 
claim.  Significantly, neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for PTSD at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, to include subjection to frequent enemy artillery 
and mortar attacks, and to small arms fire while on duty in 
an observation tower, and his duties as an ambulance driver 
and stretcher-bearer, loading and unloading wounded and dead 
soldiers from helicopters, and assisting with processing of 
bodies of soldiers killed in action (identifying bodies, 
washing them, charting wounds and missing body parts, and 
obtaining death certificates).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  [Parenthetically, the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD; that requirement has 
since been eliminated.  As, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a), which incorporates the provisions 
of the 4th Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)-is more favorable to the 
veteran, it must be considered in the adjudication of his 
claim.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 
1 Vet. App. at 312-13.  A more recent amendment to 38 C.F.R. 
§ 3.304(f), effective May 7, 2002, which pertains to evidence 
necessary to establish a stressor based on personal assault, 
does not change the 3 criteria noted above, and is 
inapplicable to the claim on appeal.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002).] 

The veteran's service medical records show impressions of 
schizoid tendencies and a mild schizoid personality in 
November 1968.  There were no diagnoses of PTSD, and the 
veteran was psychiatrically normal on February 1970 
separation examination.  The post-service medical record 
includes diagnoses including symptoms of PTSD during VA 
hospitalization in December 1998 and January 1999, based on 
the veteran's history of duties in grave registration during 
service in Vietnam; January 1999 VA outpatient diagnoses 
including PTSD, based on the veteran's history of duties as a 
truck driver transporting bodies in Vietnam; July and 
December 1999 Vet Center rehabilitation counseling 
therapist's evaluations including PTSD, based on the 
veteran's service in combat zones in Vietnam with reported 
exposure to artillery and mortar attacks, and claimed duties 
as an ambulance driver and in grave registration; July 1999 
VA outpatient diagnosis of PTSD and major depression, based 
on the veteran's history of duties in grave registration 
during service in Vietnam; a diagnosis of PTSD during VA 
hospitalization in September and October 1999, based on the 
veteran's history of duties in grave registration during 
service in Vietnam; and February 2000 VA outpatient diagnoses 
of PTSD and depression, without reference to any specific 
claimed in-service stressful experiences.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veteran's Claims (Court) has held that the VA 
must make a specific finding as to whether the veteran 
engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat - 
a determination that is to be made on a case-by-case basis - 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  If the evidence establishes that a 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, then his lay testimony 
alone may establish the occurrence of the claimed inservice 
stressor, and no further development or corroborative 
evidence is required, provided such testimony is 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, however, the 
VA determines either that a veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat-related, his lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  See Cohen, 10 
Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, nor does the 
evidence show, that he engaged in actual combat with the 
enemy during his service in Vietnam.  DD Form 214 MC (his 
report of service discharge) as well as his service 
administrative and personnel records reflect that he served 
in Vietnam in 1968 and 1969 with the Headquarters & Services 
Company, 3rd Medical Battalion, 3rd Marine Division, and his 
military occupational specialties were as an automobile 
mechanic, a motor vehicle operator, and a messman.  Although 
he received various medals, to include the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal, there is no evidence that he received any 
award or citation specifically indicative of combat service.  
His service administrative and personnel records, and the 
available command chronology records of the medical battalion 
with which he served in Vietnam do not otherwise establish 
evidence of combat with the enemy in service.  During the 
March 2000 RO hearing, the veteran testified that he did not 
participate in combat in Vietnam; he stated that he was 
subjected to sniper fire, but he did not return the fire.  
Under such circumstances, corroboration of the occurrence of 
the veteran's claimed in-service stressful experiences is 
necessary.  

Evidentiary and due process development by the RO and the 
Board included attempts to verify any combat action or 
claimed stressor experienced by the veteran in service, 
including stressful events described as subjection to 
frequent enemy artillery and mortar attacks, and to small 
arms fire while on duty in an observation tower, and his 
duties as an ambulance driver and stretcher-bearer, loading 
and unloading wounded and dead soldiers from helicopters, and 
assisting with processing of bodies of soldiers killed in 
action.  By letter of August 2000, the RO requested the 
USASCRUR to corroborate of the occurrence of the veteran's 
claimed in-service stressful experiences; they responded 
subsequently that month that they had discontinued all PTSD 
research on behalf of USMC veterans, and referred the RO to 
the USMCHC, which was now conducting research for these 
claimants.  By letter of September 2000, the RO requested the 
USMCHC to corroborate of the occurrence of the veteran's 
claimed in-service stressful experiences.  They responded in 
October 2000 with copies of pertinent command chronologies of 
the Headquarters & Services Company, 3rd Medical Battalion,      
3rd Marine Division except for the period from January to 
June 1969, for which there was no record.  None of these 
records verified any combat or corroborated any stressor 
claimed to have been experienced by the veteran.  

In July 2002, the veteran's representative argued that the 
RO's development of the evidence was inadequate.  As further 
evidentiary development with the USMCHC would be futile in 
light of their response that additional records from 1969 did 
not exist, in November 2002, the Board undertook additional 
development and contacted both the veteran and his 
representative, requesting more specific information and 
other evidence to help determine and corroborate the 
veteran's alleged inservice stressful experiences, and thus 
substantiate his claim.  The veteran was requested to 
identify all individuals, especially service comrades, 
officers, and medical personnel, who could verify his alleged 
in-service stressful experiences; to obtain a statement 
verifying his claimed in-service duties and stressors from a 
fellow ambulance driver that the veteran believed to be 
living in California; and to obtain letters that he wrote to 
his mother from Vietnam which might contemporaneously 
corroborate his claimed in-service duties and stressors. 
However, the veteran and his representative failed to respond 
to the Board's solicitation, as a result of which the Board 
finds that further evidentiary development to attempt to 
verify the occurrence of such non-specific events is not 
warranted, inasmuch as the veteran has not provided 
sufficient information for the VA to further attempt to 
independently corroborate his claimed stressful experiences.  
The Court has held that the duty to assist is not always a 1-
way street; if a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The occurrence of such subjection to frequent enemy 
artillery and mortar attacks and to small arms fire, and the 
veteran's reported duties as an ambulance driver and 
stretcher-bearer remain unverified as the result of his 
failure to cooperate in the VA's development of facts 
pertinent to his claim, and the Board thus finds that they 
cannot serve as a basis for any credible diagnosis of PTSD.  

Simply stated, there is no credible evidence that stressors 
claimed as subjection to frequent enemy artillery and mortar 
attacks and to small arms fire, and reported duties as an 
ambulance driver and stretcher-bearer (sufficient to support 
a diagnosis of PTSD) actually occurred - an essential 
criterion of 38 C.F.R. § 3.304(f).  Thus, the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

